DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-47 and 49 are cancelled. Therefore, claims 48 and 50-54 are currently pending in this Application. 
Response to Amendment
	Applicants’ Amendment and Response, submitted September 14, 2022, has been reviewed by the Examiner and entered of record in the file.  
Previous Claim Rejections 
	Claims 48 and 50-53 were previously rejected on the ground of nonstatutory obviousness type double patenting rejection as being unpatentable over claims 1-11, 14 and 15 of US Patent Application No. 17/584,522.   In view of Applicants’ persuasive argument filed on September 14, 2022, the rejection is withdrawn.
	Claims 48 and 50-53 was previously rejected to under 35 USC 112 (b) second paragraph as being indefinite based on the presence of the phrase “… or derivatives thereof” .  In view of Applicants' amendment filed September 14, 2022, the rejection is withdrawn.
Claim 48 was previously rejected to under 35 USC 112 (b) second paragraph as being indefinite based on the presence of a Formula that was unclear and missing bonds and functional groups. In view of Applicants' amendment filed September 14, 2022, the rejection is withdrawn.
New Rejection Necessitated by Applicant’s Amendment
	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The primary purpose of this requirement of definiteness of claim language is to ensure that the scope of the claims is clear so the public is informed of the boundaries of what constitutes infringement of the patent. A secondary purpose is to provide a clear measure of what applicants regard as the invention so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention.", (see MPEP § 2173).
Newly added claim 54 is rejected under AIA  35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. The claim includes a product of Formula 
    PNG
    media_image1.png
    117
    186
    media_image1.png
    Greyscale
. No definition of the variables such as L1; R3; R4; R5 etc. is provided in the claim. Claims should be self-contained and complete. The claim fails to provide clear and adequate definitions of the aforementioned variables. It is suggested either to delete the Formula or provide clear definitions of all variables that are included in the Formula.  

Conclusion
	In conclusion, claims 1-47 and 49 are canceled. Claims 48 and 50-54 are currently pending in the instant application. Claims 48 and 50-53 are allowed, and claim 54 is rejected. 
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kamal A Saeed whose telephone number is (571) 272-0705.  The examiner can normally be reached on M-F 7:00 AM- 4:30 PM.
Communication via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise requires a signature, may be used by applicant and should be addressed to [Symbol font/0x5B]joseph.mckane@uspto.gov[Symbol font/0x5D]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant.  See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Kamal A Saeed/